Title: To James Madison from John Armstrong, [ca. 18 June 1814]
From: Armstrong, John
To: Madison, James


        
          [ca. 18 June 1814]
        
        
          Referred to the President.
          This letter of Lt. Col. Croghan is highly improper
          1st. because he made no complaint of what he calls a departure from Military etiquette, to the War Dept.
          2d. because the first notice he takes of it is in a letter to a Navy Officer & then without any object of business—as he says his conduct will not be the result of any chagrin produced by it &
          3d. because by a letter to Gen. Harrison of the 15th. May it appears that he would not permit Major Holmes to go untill an order to that effect was sent directly to himself &
          4th. his doctrine of etiquette is unfounded either in the practice of the land or sea service. The order was sent to Gen. Harrison. Are orders from the War Dept. to be sent to every Col. in the Army before he will consent to aid in an expedition directed by the Government? For the orders to Gen. Harrison & to Major Holmes see page 172 of the letter book.
        
      